Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and arguments submitted on 12/02/2021 have been fully considered. The amendments resolve the objections to the specifications, drawings and the claims and are, therefore, withdrawn.
Amendments to the preamble of claim 9 cause antecedent basis issues as noted in the instant Action as follows.
The arguments regarding the combination of Xu in view of Chen are not found persuasive. The applicant asserts that one would not have been motivated to combine the teachings of Xu and Chen since such a combination would have required the introduction of new manufacturing equipment and procedures to create specialized MOS transistors and would have also required the transistors to be formed in a different procedures. The Office respectfully disagrees. 
Firstly, the claim language does not require limitations such as the manufacturing or procedures for creating MOS transistors and their formation procedures. As such, even if such assumptions were true, the claim language does not require such limitations and the combination of Xu in view of Chen teaches all the limitations of the independent claims.
Secondly, there is no teaching in Xu or Chen that would suggest the requirement of the “two factors” as noted by the applicant. The arguments are based on unsubstantiated assumptions that find no support in the specifications of the instant application. Furthermore, the teachings of Chen clearly makes such an alternative connection obvious. Fig. 6 of Chen teaches active switches (swn) with connections similar to those of Xu. Fig. 7 of Chen goes on to teach an alternative connection of such switches which meet the limitations of the claims of the instant application. In other words, the teachings of Chen in fig. 6-7 directly contradict the assumptions provided by the applicant.
Similar arguments are provided for dependent claims. The Office maintains, for at least the reasons provided above, that such arguments are not persuasive.
Dependent claims 6 and 15 have been similarly amended to include limitations regarding every two first and second scan lines are arranged adjacently and alternatively, respectively. While such a limitation merely a rearrangement of the connections to the scan lines, a new reference is provided, in view of which, the limitations are found to be obvious.
As such, the arguments are found non-persuasive and the following Action provides further details regarding the rejection of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recite the limitation "A driving method for the drive circuit of the display panel".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, CN106200163 A, hereinafter “Xu”, in view of Chen et al., US 2012/0050633 A1, hereinafter “Chen”.
	Regarding claim 1, Xu teaches a drive circuit of a display panel, the display panel comprising a display region (fig. 2, area where gate lines 208/209 and data lines 207 intersect), a non-display region (fig.2, regions outside the display area where other components exist) and a drive circuit (fig. 2, ¶ 37, element 201 and 202), the non-display region surrounding the display region (see fig. 2); wherein the display region comprises: a plurality of scan lines (fig. 2, elements 208/209, ¶ 37): and a plurality of data lines (fig. 2, element 207, ¶ 37) intersected with the scan lines (see fig. 2); wherein the non-display region comprises: a gate drive chip connected to the scan lines (fig. 2, ¶ 37, element 201): wherein the drive circuit comprises: an alignment control line (fig. 3, ¶ 41, lines GO and GE) intersected with the scan lines; and an active switch (fig. 3, ¶ 41, element SW) comprising a source electrode being connected to the alignment control line (see fig. 3), and a drain electrode connected to each of the plurality of scan lines (see fig. 3).
	Xu does not teach a gate electrode and a source electrode of the active switch being connected to the alignment control line.
	However, Chen teaches in fig. 7 in such alignment switches a gate electrode and a source electrode of the active switch being connected to the alignment control line (¶ 40-42. Note that fig. 6 of Chen teaches a configuration similar to that of Xu)


	Regarding claim 2, Xu teaches that the alignment control line comprises a first alignment control line (GO) and a second alignment control line (GE): the active switch comprises a first active switch and a second active switch (see fig. 3): and the scan line comprises a first scan line (G(2n-1)) and a second scan line (G(2n)): the first active switch is separately connected to the first alignment control line and the first scan line (see fig. 3); and the second active switch is separately connected to the second alignment control line and the second scan line (see fig. 3).

	Regarding claim 3, Xu teaches that the first scan line and the second scan line are alternatively arranged at intervals (see fig. 2 wherein lines 208 and 209 are alternatively arranged at intervals).

	Regarding claim 4, Xu teaches that the drive circuit further comprises: a gate control line (fig. 1, ¶ 36, lines 103), configured to control the gate drive chip (¶ 36) and (fig. 3, ¶ 36, Vh), a low-level signal line (fig. 3, ¶ 39, Vss), a first clock signal (fig. 3, ¶ 39, CLK1) and a second clock signal (fig. 3, ¶ 39, CLK2): the gate drive chip comprises a first gate drive chip (fig. 3, ¶ 38, element 3011) and a second gate drive chip (fig. 3, ¶ 38, element 3012); the first gate drive chip is separately connected to the first scan line, the high-level signal line, the low-level signal line, and the first clock signal; and the second gate drive chip is separately connected to the second scan line, the high-level signal line, the low-level signal line, and the second clock signal (fig. 3, ¶ 38-40).

	Regarding claim 5, Xu teaches that the non-display region further comprises: a data control line (see fig. 2, lines 210-212, ¶ 37): the data control line comprises a first data control line (212) and a second data control line (211): the data line comprises a first data line (207) and a second data line (vertical line adjacent to the left of line 207); the first data line is connected to the first data control line (connection to 212), and the second data line is connected to the second data control line (connection to 211); and the first data line and the second data line are alternately arranged at intervals (data lines are alternately arranged at intervals per fig. 2).

	Regarding claim 6, Xu teaches that the first scan lines are arranged adjacent to the second scan lines (see fig. 3).
	Xu does not specifically teach that the first scan lines are arranged adjacent to each other; and the second scan lines are arranged adjacent to each other.

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xu and Chen. As taught by Chen, adjacent scan lines are all activated simultaneously. As such, one would have been motivated to simply rearrange the first and second scan lines such that they are adjacent to each other. Per teachings of Chan, such a reconfiguration yields the same result of reducing or eliminating a Mura effect.

	Regarding claim 7, Xu teaches that all the active switches for the even or odd rows are connected to the same alignment control line (¶ 40-42). 
	Xu does not specifically teach that all the active switches are connected to the same alignment control line.
	Chen, however, clearly teaches such a limitation in fig. 7 and ¶ 40-42.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xu and Chen. While the display device of Xu uses two different groups gate drivers and therefore uses two alignment signal lines, Chen teaches in fig. 7 that in a display device that does not utilize such different groups, all the active switches are connected to the same alignment control line. As such, one would have been motivated to make such a combination in order to apply the alignment signal and voltage all the pixels simultaneously using the same alignment control line in order to reduce or eliminate the Mura effect as taught in ¶ 42.

claim 8, Xu teaches a drive circuit of a display panel, the display panel comprising a display region (fig. 2, area where gate lines 208/209 and data lines 207 intersect), a non-display region (fig.2, regions outside the display area where other components exist) and a drive circuit (fig. 2, ¶ 37, element 201 and 202), the non-display region surrounding the display region (see fig. 2); wherein the display region comprises: a plurality of scan lines (fig. 2, elements 208/209, ¶ 37): and a plurality of data lines (fig. 2, element 207, ¶ 37) intersected with the scan lines (see fig. 2); wherein the non-display region comprises: a gate drive chip connected to the scan lines (fig. 2, ¶ 37, element 201): wherein the drive circuit comprises: an alignment control line (fig. 3, ¶ 41, lines GO and GE) intersected with the scan lines; and an active switch (fig. 3, ¶ 41, element SW), comprising a source electrode being connected to the alignment control line (see fig. 3), and a drain electrode connected to each of the plurality of scan lines (see fig. 3); wherein the alignment control line comprises a first alignment control line (GO) and a second alignment control line (GE): the active switch comprises a first active switch and a second active switch (see fig. 3): and the scan line comprises a first scan line (G(2n-1)) and a second scan line (G(2n)): the first active switch is separately connected to the first alignment control line and the first scan line (see fig. 3); and the second active switch is separately connected to the second alignment control line and the second scan line (see fig. 3); the first scan line and the second scan line are alternately arranged at intervals (see fig. 2 wherein lines 208 and 209 are alternately arranged at intervals); wherein the drive circuit further comprises: a gate control line (fig. 1, ¶ 36, lines 103), configured to control the gate drive chip (¶ 36) and comprising a high-level signal line (fig. 3, ¶ 36, Vh), a low-level (fig. 3, ¶ 39, Vss), a first clock signal (fig. 3, ¶ 39, CLK1) and a second clock signal (fig. 3, ¶ 39, CLK2): the gate drive chip comprises a first gate drive chip (fig. 3, ¶ 38, element 3011) and a second gate drive chip (fig. 3, ¶ 38, element 3012); the first gate drive chip is separately connected to the first scan line, the high-level signal line, the low-level signal line, and the first clock signal; and the second gate drive chip is separately connected to the second scan line, the high-level signal line, the low-level signal line, and the second clock signal (fig. 3, ¶ 38-40); wherein the non-display region further comprises: a data control line (see fig. 2, lines 210-212, ¶ 37): the data control line comprises a first data control line (212) and a second data control line (211): the data line comprises a first data line (207) and a second data line (vertical line adjacent to the left of line 207); the first data line is connected to the first data control line (connection to 212), and the second data line is connected to the second data control line (connection to 211); and the first data line and the second data line are alternately arranged at intervals (data lines are alternately arrange per fig. 2).
	Xu does not teach a gate electrode and a source electrode of the active switch being connected to the alignment control line.
	However, Chen teaches in fig. 7 in such alignment switches a gate electrode and a source electrode of the active switch being connected to the alignment control line (¶ 40-42. Note that fig. 6 of Chen teaches a configuration similar to that of Xu)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xu and Chen. Both references teach the use of two separate lines for controlling and providing a driving voltage to the alignment switches (see fig. 3 of Xu and fig. 6 of Chen). Chen further teaches in fig. 7 that the 

	Regarding claim 9, Xu teaches a drive circuit of a display panel, the display panel comprising a display region (fig. 2, area where gate lines 208/209 and data lines 207 intersect), a non-display region (fig.2, regions outside the display area where other components exist) and a drive circuit (fig. 2, ¶ 37, element 201 and 202), the non-display region surrounding the display region (see fig. 2); wherein the display region comprises: a plurality of scan lines (fig. 2, elements 208/209, ¶ 37): and a plurality of data lines (fig. 2, element 207, ¶ 37) intersected with the scan lines (see fig. 2); wherein the non-display region comprises: a gate drive chip connected to the scan lines (fig. 2, ¶ 37, element 201): wherein the drive circuit comprises: an alignment control line (fig. 3, ¶ 41, lines GO and GE) intersected with the scan lines; and an active switch (fig. 3, ¶ 41, element SW) comprising a source electrode being connected to the alignment control line (see fig. 3), and a drain electrode connected to each of the plurality of scan lines (see fig. 3); wherein the driving method comprises: controlling the alignment control line to output a high-level signal; and transmitting the high level signal to each of the plurality of scan line through an active switch (¶ 45).
	Xu does not teach a gate electrode and a source electrode of the active switch being connected to the alignment control line.
(¶ 40-42. Note that fig. 6 of Chen teaches a configuration similar to that of Xu)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xu and Chen. Both references teach the use of two separate lines for controlling and providing a driving voltage to the alignment switches (see fig. 3 of Xu and fig. 6 of Chen). Chen further teaches in fig. 7 that the source and gate of such switches may be provided with the same line. As such, one would have been motivated to make such a combination to perform the same alignment process while reducing the number of wires required, thereby simplifying the manufacturing process and reducing cost.

	Regarding claim 10, Xu teaches the driving method further comprises: closing the gate drive chip in response to detecting that the potentials of all scan lines are at high level (¶ 45; note that during the alignment process the gate lines are driven “independently” of the gate drivers. In other words, the gate drive chip is closed from the circuit in response to detecting such a process).

	Regarding claims 11-14 and 16, limitations similar to claims 2-5 and 7, respectively, are provided. As such, claims 11-14 and 16 are rejected similarly to claims 2-5 and 7 as provided above.



	Regarding claim 17, Xu teaches that all the active switches comprise thin-film transistors (¶ 41).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Chen, as applied above, and further in view of Sugihara et al., US 2010/0253668 A1, hereinafter “Sugihara”.
	Regarding claims 6 and 15, Xu and Chen do not specifically teach that every two first scan lines are arranged adjacent to each other, and every two second scan lines are arranged adjacent to each other, and wherein every two first scan lines are alternately arranged with every two second scan lines.
	However, as taught by Sugihara, depending on the configuration of the pixel and scan line arrangement, a display device may be configured such that every two first scan lines are arranged adjacent to each other (see g1 as noted on the annotated fig. 1 as provided below, corresponding to two first scan lines G1 and G2), and every two second scan lines are arranged adjacent to each other (see g2 as noted on the annotated fig. 1 as provided below, corresponding to two second scan lines G3 and G4), and wherein every two first scan lines are alternately arranged with every two second scan lines (note that first (odd) scan lines g1 and g3, and second (even) scan lines g2 and g4 are alternately arranged).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xu and Chen, as applied above, further in view of Sugihara. Xu and Chen teach the alignment process of a display device and Sugihara further teaches that two adjacent scan lines may be activated at the same 
[AltContent: textbox (g1)][AltContent: textbox (g2)][AltContent: textbox (g3)][AltContent: textbox (g4)]
    PNG
    media_image1.png
    732
    319
    media_image1.png
    Greyscale

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621